EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS We consent to the incorporation by reference in the previously filed Registration Statements on Form S-8 (File No. 333-61229, File No. 333-104785 and File No. 333-164534) of Sevcon, Inc. of our report dated December 20, 2013, relating to our audit of the consolidated financial statements and financial statement schedule which appear in this Annual Report on Form 10-K for the year ended September 30, 2013. /s/ McGladrey LLP McGladrey LLP Boston, Massachusetts December 20, 2013
